UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2095



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          and


STATE OF NORTH CAROLINA,

                                                Claimant - Appellee,

          versus


ROBERT V. MATTHEWS,

                                             Claimant - Appellant,

          and


NORTH CAROLINA’S ORIGINAL COPY OF THE BILL OF
RIGHTS,

                                                          Defendant,

          and


WAYNE PRATT, INCORPORATED,

                                                           Claimant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-204-5-BO)
Argued:   May 24, 2006                     Decided:   June 22, 2006


Before WILKINS, Chief Judge, and WILLIAMS and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Atwater Stratton, STRATTON FAXON, New Haven,
Connecticut, for Appellant. William Dale Talbert, Special Deputy
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees. ON BRIEF: Joel T. Faxon, STRATTON
FAXON, New Haven, Connecticut, for Appellant. Roy Cooper, North
Carolina Attorney General, Grayson G. Kelley, Chief Deputy Attorney
General, Karen A. Blum, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Frank D. Whitney,
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert V. Matthews appeals a district court order awarding

possession of a historic document to the State of North Carolina

(“the State”). This award followed the United States’ dismissal of

a forfeiture action against the document and a remand from our

prior decision instructing the district court to restore the

parties to the status quo ante.          We affirm.



                                        I.

     The facts and procedural history are fully set forth in our

prior opinion, see United States v. Matthews (In re Matthews), 395

F.3d 477, 478-80 (4th Cir. 2005); we summarize them here.                   In

February 2000, Wayne Pratt, Inc., a corporation owned by antiques

dealer Wayne Pratt,1 purchased a document believed to be one of the

original copies of the Bill of Rights (“the document”).             Matthews

claims that he contributed half of the $200,000 purchase price as

a “passive investor” in a venture by Pratt to buy and resell the

document for profit.       J.A. 700.     The State, having learned of the

document and believing it to be its missing copy of the Bill of

Rights, contacted federal officials. In March 2003, federal agents

seized    the   document   during   a    staged   purchase   from   Pratt   in

Pennsylvania. Pratt’s attorney, John L. Richardson, was conducting



      1
       We refer to Pratt and Wayne Pratt, Inc. collectively as
 “Pratt.”

                                        3
the transaction on Pratt’s behalf and possessed the document when

it was seized.

      The United States subsequently brought a civil forfeiture

action against the document in the Eastern District of North

Carolina, and the document was delivered into the custody of the

United States Marshal.             Pratt, Matthews, and the State claimed

ownership of the document; the United States took the position that

the State was the legal owner.               Pratt subsequently withdrew his

claim and conveyed all his rights in the document to the State.

The     same    day,   the   United    States    voluntarily   dismissed   the

forfeiture action.

      After the voluntary dismissal, the district court ruled that

the State was the legal owner of the document.              Matthews appealed,

and we vacated the district court decision, holding that the

district court lacked authority to adjudicate ownership rights in

the   document      after    the    dismissal   of   the   forfeiture   action.

See Matthews, 395 F.3d at 480-83.            We determined that the district

court should have instead restored the parties to the status quo

ante.     See id. at 483.      We recognized, however, that the “status

quo ante” might refer either to the situation that existed before

the document was seized or to the situation existing after the

document was seized but before the forfeiture action was filed.

See id.        We left this issue for the district court to decide on

remand with input from the parties.               See id.    Specifically, we


                                         4
instructed that “[i]f the district court determines that it must

return the parties to the status quo ante that existed post-seizure

but pre-complaint, the court should then turn to Matthews’ motion

for return of property”; and, “[i]n ruling on that motion, the

court should consider whether it is best construed as a motion [for

return of property] pursuant to Federal Rule of Criminal Procedure

41(g).”      Id.   Alternatively, we directed that “[i]f ... the

district court concludes that it must return the parties to the

status quo ante that existed before the document was seized, the

court must then determine to whom the document should be returned.”

Id.

      Discussing the second alternative, we declined to decide in

the first instance to whom the document should be returned, noting

the existence of “potential factual questions,” including questions

concerning the effect of Pratt’s assignment of his interests in the

document to the State.    Id. at 484.   Further, while expressing no

opinion about whether the State might be entitled to possess the

document, we explained that “the district court may properly

consider the Pratt assignment in determining the pre-seizure status

quo ante.”    Id. at 484 n.3.   And, we instructed the district court

to “consider the arguments of both Matthews and the State in

resolving the right of possession issue.”          Id.   Finally, we

emphasized that “[w]hatever method the district court chooses [to

restore the pre-seizure status quo ante] should fully preserve the


                                   5
parties’   ability   to   pursue   their   ownership   claims   in   other

proceedings.”    Id. at 484.

      On remand, the district court conducted a hearing at which

Matthews and the State presented arguments concerning the issues

left open by our prior opinion.         Thereafter, the district court

determined that it was appropriate to return the parties to the

pre-seizure status quo ante.       Following this approach, the court

explained that, “considering only the superior possessory interest

at the time immediately [before] the seizure, the document would be

returned to Richardson,” who possessed it on Pratt’s behalf.

J.A. 1684.      But, noting our instruction to consider the Pratt

assignment, the district court found that “the assignment was a

distinct legal transaction from the civil forfeiture proceedings,

the validity of which is not dependant upon the existence of the

forfeiture proceedings.”       Id. at 1685.    The district court thus

concluded that “any interest which Richardson [and] Pratt ... [had]

in the Bill of Rights, including any possessory interest, passed to

the State ... and was not affected by the voluntary dismissal.”

Id.

      Further, the district court rejected Matthews’ claim that he,

too, had a possessory interest in the document because he provided

half the purchase money.    Based on the record, the court found that

Matthews never possessed the document and therefore that “despite

any ownership interest, Matthews cannot demonstrate a basis for a


                                    6
possessory interest in the document at the time of the status quo

ante.”     Id. at 1685-86.    Accordingly, the district court ordered

that the document be returned to the State.           Soon thereafter, the

document was delivered to the Governor of North Carolina.



                                     II.

      Matthews   contends     that   the   district    court   erroneously

concluded on remand that the State was entitled to possess the

document    following   the   dismissal    of   the   forfeiture    action.2

Matthews maintains that he acquired at least a one-half possessory

interest in the document by providing half the purchase money for

it.   In particular, he argues that his purchase money contribution

created a resulting trust in his favor. See Restatement (Third) of

Trusts § 9(1) (2003) (providing that “where a transfer of property

is made to one person and the purchase price is paid by another, a

resulting trust arises in favor of the person by whom the purchase

price is paid”).

      We conclude that the district court did not err.             Matthews’

argument that he is the beneficiary of a resulting trust overlooks

the limited nature of our instructions to the district court on

remand.     While a resulting trust relates to ownership rights in

property, see Ronald Chester et al., Bogert’s Trusts and Trustees



       2
       The parties do not challenge the decision by the district
 court to restore the pre-seizure status quo ante.

                                      7
§ 465 (3d ed. 2005), our prior opinion expressly foreclosed any

determination of ownership on remand, see Matthews, 395 F.3d at

483-84.   Instead, we instructed the district court to perform a

more limited task--namely, to determine who is entitled to possess

the document such that the parties are restored, as closely as

possible, to the status quo ante.3   See id.   And, as the district

court recognized, the record shows conclusively that unlike Pratt,

the State’s assignor, Matthews never possessed the document.4 See,

e.g., J.A. 672, 710 (deposition testimony by Matthews that he

“played a passive role” in the document venture and “never had

possession of the document”); id. at 1465 (filing by Matthews on

remand stating that “[t]he understanding between Matthews and Pratt

was that they would each own a 50% share of the document, and that

Pratt would possess the document”).     Moreover, nothing in the

district court order returning the document to the State prevents



      3
       In its order on remand, the district court discussed the
 right of possession issue in terms of a motion for return of
 property, see Fed. R. Crim. P. 41(g), apparently because the State
 filed such a motion on remand.     We believe, however, that the
 State’s motion and the discussion by the district court of that
 motion were unnecessary, as our prior opinion directed the
 district court (if it chose to restore the pre-seizure status quo
 ante) simply to determine to whom the document should be returned,
 see Matthews, 395 F.3d at 483. In any event, the discussion by
 the district court relating to the motion did not affect its
 ultimate determination of who is entitled to possess the document.
      4
       We reject Matthews’ arguments that the existing record was
 insufficiently developed to resolve this and other issues and that
 the district court improperly denied him the opportunity to
 conduct further discovery and to present additional evidence.

                                8
Matthews from litigating, in other proceedings, his claim that he

owns the document and thus is entitled to permanent possession.

See id. at 1686 (“This Order does not affect the parties’ ownership

claims.”); see also Matthews, 395 F.3d at 484.



                               III.

     For the reasons set forth above, we affirm the judgment of the

district court.


                                                          AFFIRMED




                                9